Citation Nr: 0929469	
Decision Date: 08/06/09    Archive Date: 08/14/09

DOCKET NO.  98-14 292	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for a right arm 
disorder.

2 Entitlement to service connection for a right ankle 
disorder.

3.  Entitlement to service connection for a left ankle 
disorder.

4.  Entitlement to service connection for a back disorder.

5.  Entitlement to service connection for cystic acne.

6.  Entitlement to service connection for lung and heart 
disorders due to an undiagnosed illness.

7.  Entitlement to a compensable disability rating for 
service-connected dry eye syndrome with photophobia.




REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Alsup, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1990 to January 
1997.  Service in Southwest Asia is evidenced in the record.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a March 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois, which, among other things, denied the 
Veteran's claims for service connection for a right arm 
condition, a back condition, a bilateral ankle condition, and 
lung and heart conditions claimed as due to an undiagnosed 
illness.  The Veteran disagreed and perfected an appeal as to 
a right arm condition, a back condition, a bilateral ankle 
condition, and lung and heart conditions claimed as due to an 
undiagnosed illness.

The Veteran and his representative presented evidence and 
testimony at a video-conference hearing in April 2001 before 
the undersigned Veterans Law Judge (VLJ).  A transcript of 
that hearing has been associated with the Veteran's VA claims 
folder.

In a June 2001 decision, the Board remanded the Veteran's 
claims for further evidentiary and procedural development.  
In a September 2003 decision, the Board remanded the 
Veteran's claims for further development.  In an August 2006 
decision, the Board remanded the Veteran's claims for further 
development of medical evidence.  

Clarification of issues on appeal

The Veteran sought numerous service connection claims, 
including service connection for his right arm injury and a 
bilateral ankle disorders, in his original claim.  In a 
November 1999 written notice, the Veteran's representative 
included a list of the service connection claims which the 
Veteran was appealing and which included right arm and right 
and left ankle conditions.  The June 2001and September 2003 
Board decisions listed the service connection claims for 
right arm, and left and right ankles, and the subsequent 
March 2006 supplemental statement of the case addressed each 
of those issues.  The first indication of a claim for service 
connection for a left arm disorder is found in the August 
2006 Board decision, however, that decision did not list a 
left ankle disorder.  Subsequently, the Appeals Management 
Center (AMC) listed a bilateral arm disorder and a right 
ankle disorder, and the July 2009 formal brief of the 
Veteran's representative followed suit.

At the April 2001 hearing, the VLJ listed the issues for 
consideration and included a right arm injury and bilateral 
ankle disorders, but did not include a left arm disorder.  
The Veteran confirmed that the issues the VLJ listed were the 
issues he was seeking to address on appeal.

After review of the record, the Board finds that the Veteran 
has sought and continued to seek entitlement to service 
connection for a left ankle disorder.  The issues addressed 
above reflect this finding.  With regard to the claim for 
service connection for a left arm disorder, the Board finds 
it was neither claimed nor listed among the issues formally 
appealed and is, therefore, not in appellate status.  See 
Archbold v. Brown, 9 Vet. App. 124, 130 (1996) [pursuant to 
38 U.S.C.A. § 7105(a), the filing of a notice of disagreement 
initiates appellate review in the VA administrative 
adjudication process, and the request for appellate review is 
completed by the claimant's filing of a substantive appeal 
after a statement of the case is issued by VA].  Instead, it 
appears to have arisen as an error in the Board's August 2006 
decision and has been perpetuated by both the AMC and the 
Veteran's representative.  The Board observes that the 
Board's finding that the issue is not in appellate status 
does not foreclose the Veteran from seeking compensation 
benefits for his left arm in the future.

Remanded issues

The issues of entitlement to service connection for bilateral 
ankles and cystic acne, and entitlement to an initial 
compensable disability rating for service-connected dry eye 
syndrome with photophobia are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  A preponderance of the medical evidence establishes that 
the Veteran has no current right arm disorder.

2.  A preponderance of the medical evidence establishes that 
the Veteran has no current back disorder.

3.  A preponderance of the medical evidence establishes that 
the Veteran has no current undiagnosed illness.


CONCLUSIONS OF LAW

1.  Entitlement to service connection for a right arm 
disorder is not warranted.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2008).

2.  Entitlement to service connection for a back disorder is 
not warranted.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2008).

3.  Entitlement to service connection for lung and heart 
disorders due to an undiagnosed illness is not warranted.  
38 U.S.C.A. §§ 1110, 1117 (West 2002); 38 C.F.R. §§ 3.303, 
3.317 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran served in the U.S. Army during the Persian Gulf 
War.  He claims that he fell during training and injured his 
right arm.  He also claims that he fell in February 1993 and 
injured his back.  He claims that he is entitled to service 
connection for those events during service.  He further 
claims that he has had episodes of an accelerated heart rate 
and shortness of breath which he contends is attributable to 
an undiagnosed illness.  He seeks service connection for 
those conditions as being due to an undiagnosed illness.

The Board will first address preliminary matters and then 
render a decision on the issues on appeal.

Stegall concerns

In Stegall v. West, 11 Vet. App. 268, 271 (1998), the United 
States Court of Appeals for Veterans Claims (the Court) held 
that compliance with remand instructions is neither optional 
nor discretionary.  The Court further held that the Board 
errs as a matter of law when it fails to ensure compliance 
with remand orders.

As noted above, the Board remanded the Veteran's claim in 
August 2006 for further procedural and evidentiary 
development.  The Board discusses the issues on remand below 
and will confine the discussion of whether VBA substantially 
complied with the August 2006 remand to the issues under 
consideration; that is, entitlement to service connection for 
a right arm disorder, a back disorder and heart and lung 
disorders claimed as due to an undiagnosed illness.


Specifically, the Board ordered VBA to obtain the Veteran's 
service personnel records; to ask the Veteran in writing to 
identify all medical treatment received since January 2004 
and seek to obtain those records; to obtain all records 
pertaining to the Veteran from the Illinois Department of 
Employment Security; and to provide the Veteran with VA 
medical examinations.

The Board notes that the VA medical examiners were to provide 
opinions whether any of the Veteran's diagnosed conditions 
were "related to or were caused by the Veteran's military 
service."  Moreover, the medical examiners were ordered to 
provide opinions whether the Veteran currently suffers from 
specific disabilities of an undiagnosed illness.

Although VBA is required to comply with remand orders, it is 
substantial compliance, not absolute compliance that is 
required.  See Dyment v. West, 13 Vet.App. 141, 146-47 (1999) 
(holding that there was no Stegall violation when the 
examiner made the ultimate determination required by the 
Board's remand, because such determination "more that 
substantially complied with the Board's remand order").  In 
this case, the Board notes that the VBA sent a letter to the 
Veteran dated September 2006 which requested that he identify 
any medical treatment obtained for his claimed conditions 
since January 2004, and asked him to submit consent forms 
authorizing release of any private medical records.  The 
record also includes a September 2006 letter from L.S., 
Public Service Administrator, of the Illinois Department of 
Employment Security, which informed VBA that the Veteran has 
not applied for disability benefits nor has he submitted a 
claim with the agency.  Finally, the Veteran was provided VA 
medical examinations in May 2007 and September 2008.

The Board observes that the May 2007 VA medical examiner 
provided no diagnosis of a right arm or back disorder.  Thus, 
it would be superfluous to provide an opinion regarding the 
etiology of the non-existent conditions.  The Board further 
observes that the September 2008 examiner provided an opinion 
that the Veteran has no undiagnosed illness, and thus an 
opinion regarding etiology of a non-existent condition is 
unnecessary.

For those reasons, the Board finds that VBA substantially 
complied with the August 2006 remand as it pertained to the 
issues of entitlement to service connection for a right arm 
disorder, a back disorder and heart and lung disorders 
claimed as due to an undiagnosed illness.

Duties to notify and assist

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. 
§ 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The notice required must be provided to the claimant 
before the initial unfavorable decision on a claim for VA 
benefits, and it must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.
38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1).  

The Veteran was notified in letters dated August 2001, July 
2002, May 2004, and June 2007 that in order to substantiate a 
service connection claim, the evidence needed to show that he 
had an injury in military service or a disease that began in 
or was made worse during military service or an event in 
service causing injury or disease; a current physical or 
mental disability; and, a relationship between the current 
disability and an injury, disease or event in military 
service.  The Board further notes that the May 2004 letter 
specifically informed the Veteran of evidence required to 
substantiate a claim for conditions received during the 
Persian Gulf War.

In addition, those letters notified the Veteran that 
reasonable efforts would be made to help him obtain evidence 
necessary to support his claim, including that VA would 
request any pertinent records held by Federal agencies, such 
as military records, and VA medical records.  In letter dated 
September 2006, June 2007 and August 2008, the Veteran was 
informed of how VA determines a rating decision and an 
effective date in compliance with the requirements of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

All notice was prior to the date of the last adjudication of 
the Veteran's claim in April 2009.  Thus, the Veteran had a 
meaningful opportunity to participate in the adjudication of 
his service connection claim.  See Overton v. Nicholson, 20 
Vet. App. 427, 435 (2006).

With regard to the duty to assist the Veteran, the Board 
observes that the RO has obtained the Veteran's service 
treatment records and service personnel records, and VA 
medical records.  In addition, the Veteran was examined by VA 
medical examiners on numerous occasions, including in 
September 1997, May 2007 and September 2008.  The Veteran has 
also been assisted by statements of the case which specified 
the law and regulations which pertain to his claims.

Accordingly, the Board finds that under the circumstances of 
this case VA has satisfied the notification and duty to 
assist provisions of the law and that no further actions 
pursuant to the VCAA need be undertaken on the Veteran's 
behalf.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2008).  As noted in the Introduction, the Veteran presented 
evidence and testimony in support of his claims at a video 
conference hearing before the undersigned VLJ.  

The Board will address the merits of the Veteran's claims.

Entitlement to service connection for a right arm disorder.

Entitlement to service connection for a back disorder.

Because the issues present similar facts and identical law, 
they will be addressed in a single analysis.



Relevant law and regulations
Service connection - in general

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2008).

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred in service. 38 C.F.R. § 3.303(d) (2008); Cosman v. 
Principi, 3 Vet. App. 303, 305 (1992).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Analysis

The Veteran claims that he injured his right arm and back 
during service.  He stated at the April 2001 hearing that he 
raised the arm and back claims to "reflect" that he had the 
injuries and "that way 10 years from now, 20 years from now, 
if something does happen where it is starting to come across 
with ankles or arthritis."  See April 2001 hearing 
transcript at pages 10-11.

As noted, to establish a claim for service connection, there 
must be medical evidence of a current disability.  The 
Veteran was examined by VA examiners specifically for his arm 
and back claims.  However, the September 1997 examiner 
examined the left arm even though the Veteran had only 
claimed the right arm.  The Veteran gave a history of the 
injury to the September 1997 examiner that actually is 
supported by the Veteran's service treatment records except 
that the service treatment records indicate that it was the 
Veteran's right arm that was injured.  The May 2007 examiner, 
on the other hand, did examine the Veteran's right arm.  

The May 2007 examiner reported that the Veteran stated he had 
injured the arm during training when he fell and landed on 
the arm.  He stated he was given a sling and "thinks that 
the pain was in the elbow," and also that "pain resolved 
over 5-6 weeks."  The Veteran told the examiner that he had 
no residual problems, "he just wants it on the record that 
there was an injury in case he would have residual 
problems."  The examination resulted in no findings of pain, 
stiffness, swelling, heat, redness, locking, flare-ups, use 
of braces, or treatment.  No diagnosis of a disorder was 
made.

With regard to the Veteran's back, the September 1997 VA 
examiner stated the Veteran reported intermittent low back 
pain.  Upon examination, the Veteran had mild tenderness at 
extremes of motion and normal strength.  X-ray evidence 
showed a normal lumbar spine.  The diagnosis was "mechanical 
low back pain."  The May 2007 VA examiner stated that the 
Veteran reported falling in 1993 and that he was bothered by 
back pain for about a week before it resolved.  The examiner 
stated that the Veteran "reports that he is bringing this up 
for documentation."  The Veteran stated "he has not had 
problems with his back," and no evidence of treatment since 
the initial injury, no flare-ups, or any chronic pain was 
reported.  The Veteran had painless and full range of motion.  
The examiner concluded that there were "no findings of a 
spinal condition," and that the Veteran's old injury had 
resolved without residual problems.

The Board finds that the competent medical evidence 
establishes that the Veteran does not have a current right 
arm condition or a current low back condition.  In order to 
be considered for service connection, a claimant must first 
have a disability.  In Brammer v. Derwinski, 3 Vet. App. 223 
(1992), the Court noted that Congress specifically limited 
entitlement for service-connected disease or injury to cases 
where such incidents had resulted in a disability. See also 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992) [service 
connection may not be granted unless a current disability 
exists].  A "current disability" means a disability shown by 
competent medical evidence to exist. See Chelte v. Brown, 10 
Vet. App. 268 (1997).  

In this case, both of the Veteran's claims fail for lack of 
evidence of Hickson element (1).  Thus, entitlement to 
service connection for a right arm disorder and service 
connection for a back disorder are not warranted.

Entitlement to service connection for lung and heart 
disorders due to an undiagnosed illness.

The law and regulations for service connection - in general 
are stated above and will not be repeated here.

Service connection - undiagnosed illnesses

For service members who served in the Southwest Asia theater 
of operations during the Persian Gulf War and who exhibit 
objective indications of chronic disability manifested by one 
or more specific signs or symptoms, such disability may be 
service connected provided that it became manifest during 
active service in the Southwest Asia theater of operations or 
to a degree of 10 percent or more not later than December 31, 
2011; and provided that the disability cannot be attributed 
to any known clinical diagnosis. See 38 U.S.C.A. §§ 1117 
(West 2002); 38 C.F.R. § 3.317(a)(1) (2008).

"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification. See 
38 C.F.R. § 3.317(a)(2). Signs or symptoms which may be 
manifestations of undiagnosed illness include, but are not 
limited to: fatigue, signs or symptoms involving skin, 
headache, muscle pain, joint pain, neurologic signs or 
symptoms, neuropsychological signs or symptoms, signs or 
symptoms involving the respiratory system (upper or lower), 
sleep disturbances, gastrointestinal signs or symptoms, 
cardiovascular signs or symptoms, abnormal weight loss, and 
menstrual disorders. Id. at (b).


Disabilities that have existed for six months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a six-month period will be 
considered chronic.  The six-month period of chronicity will 
be measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest. Id. at (a)(3).

Compensation shall not be paid under 38 C.F.R. § 3.317 if (1) 
there is affirmative evidence that an undiagnosed illness was 
not incurred during active military, naval, or air service in 
the Southwest Asia theater of operations during the Persian 
Gulf War; or (2) there is affirmative evidence that an 
undiagnosed illness was caused by a supervening condition or 
event that occurred between the veteran's most recent 
departure from active duty in the Southwest Asia theater of 
operations during the Persian Gulf War and the onset of the 
illness; or (3) there is affirmative evidence that the 
illness is the result of the veteran's own willful misconduct 
or the abuse of alcohol or drugs. Id. at (c).

Analysis

The Veteran has contended that he has on occasion suffered 
from an accelerated heart rate and shortness of breath, and 
that those conditions first manifested after exposure to oil 
fires in Kuwait during the Persian Gulf War.  He seeks 
service connection under the provisions of 38 U.S.C.A. §§ 
1117 (West 2002) and 38 C.F.R. § 3.317(a)(1) (2008).

At the outset, the Board notes that the record shows that the 
Veteran served in Southwest Asia during the Persian Gulf War.

The medical evidence of record indicates the Veteran 
complained of chest pain and palpatations during service.  
Specifically, the Veteran's service treatment records contain 
complaints made in June and July 1992 that the Veteran had 
chest pain and palpitations when he did physical training.  A 
September 1997 VA examiner noted that the Veteran's 
complaints of a heart condition were not supported by the 
clinical evidence.  There was no evidence of "angina or 
atypical chest pain or associated shortness of breath or 
diaphoresis."  The examiner did note that the Veteran" has 
noted a very erratic heart rate as opposed to rhythm."  The 
Veteran told the examiner that the condition only occurred 
once or twice per month and had not been getting worse.  The 
examiner reported the Veteran had a normal cardiovascular 
examination, with a regular pulse rate and rhythm and no 
extra heart sounds.  There was no evidence of arrhythmias or 
murmurs.  EKG results were normal.  The examiner reported 
that the Veteran had "symptoms of tachycardia but no 
evidence on examination of an acute or chronic disability," 
and that "this symptom cannot be attributed to a known 
diagnosis."  

Subsequent VA examiners also did not find evidence of 
tachycardia on examination and they attempted to obtain such 
evidence by providing the Veteran with a device which would 
record such heart activity when it occurred.  Indeed, the May 
2007 examiner stated that "no diagnosis [of a heart 
condition] has ever been made because no one has been able to 
capture any abnormalities on exam."  The May 2007 examiner 
noted that the Veteran had an "event monitor" in December 
2006 for two or three weeks.  The Veteran claimed to have had 
episodes when he had the monitor, but there were "technical 
difficulties" with the monitor system and no arrhythmia was 
noted.  The examiner also noted the Veteran does not have 
chest pain or shortness of breath or "known" coronary 
artery disease.

A September 2008 examiner also noted the Veteran had had 
multiple normal EKG test results, and the examiner stated in 
an October 2008 addendum that the Veteran had an event 
monitor for six weeks.  However, as before, the Veteran was 
unsuccessful in transmitting the record to the hospital when 
he had two "brief" episodes of palpitations during the six 
week period.  The examiner concluded:

The only thing an event monitor would likely show 
is either a normal rhythm at which point there 
would be no diagnosis or some sort of premature 
contractions such as PAC's or PVC's which would be 
a diagnosis and therefore not meet criteria for an 
undiagnosed illness.



The September 2008 examiner also found that:

[The Veteran] has no findings of an undiagnosed 
illness.  He has multiple subjective symptoms with 
no objective findings and I cannot call subjective 
symptoms alone without objective findings an 
undiagnosed illness.  He does not meet criteria for 
chronic fatigue syndrome or fibromyalgia.

In sum, the Board finds that the Veteran has complained of 
symptoms which have not been seen or verified by a VA 
examiner over the 10 year period during which the Veteran's 
claim has been pending.  As before, a claim for service 
connection must begin with a medically diagnosed condition.  
Here, there is no finding of an undiagnosed condition, nor is 
there a finding of a lung disorder or shortness of breath or 
a heart condition, and there is no finding that the Veteran's 
subjective symptoms of shortness of breath and heart 
palpitations, if they exist, are related to an undiagnosed 
illness.

For those reasons, the Board finds that Hickson element (1) 
is not met and the claim fails for that reason.


ORDER

Entitlement to service connection for a right arm disorder is 
denied.

Entitlement to service connection for a back condition is 
denied.

Entitlement to service connection for lung and heart 
disorders due to an undiagnosed illness is denied.




REMAND

As noted above, the Court held in Stegall v. West, supra, 
that compliance with remand instructions is neither optional 
nor discretionary and that the Board errs as a matter of law 
when it fails to ensure compliance with remand orders.

Here, the Board ordered in the August 2006 remand that VBA 
was to arrange for medical examiners to provide an opinion 
regarding the etiology of Veteran's service connection 
claims.  Neither the May 2007 nor the September 2008 
examiners complied.

The Board remands the claims for a medical opinion which 
addresses whether it is as likely as not that the Veteran's 
right and left ankle disorders were incurred in or aggravated 
by the Veteran's active duty military service.  In addition, 
the examiner shall provide an opinion whether the Veteran's 
cystic acne is currently manifested and, if so, whether it is 
as likely as not that it was incurred in or aggravated by the 
Veteran's active duty military service.

Finally, with regard to the issue of entitlement to a 
compensable disability rating for service-connected dry eye 
syndrome with photophobia, the Board notes that the Veteran 
submitted a May 2009 notice of disagreement with the initial 
noncompensable disability rating granted by the April 2009 
rating decision.  In Manlincon v. West, 12 Vet. App. 238 
(1999), the Court held that where an NOD is filed, but an SOC 
has not been issued, the Board must remand the claim so that 
an SOC may be issued.  Here, there has been no SOC issued 
addressing the initial disability rating for the service-
connected dry eye syndrome with photophobia.  This shall be 
accomplished.

Accordingly, the case is REMANDED for the following action:

1.  VBA shall contact the Veteran in 
writing and request that he identify all 
treatment received for his ankle and 
cystic acne disorders and to provide or 
consent to VA obtaining any such records.  
Any records obtained shall be associated 
with The Veteran's VA claims folder.

2.  VBA shall arrange for the Veteran to 
be examined by an appropriate VA physician 
who shall review the Veteran's VA claims 
folder and provide an opinion whether the 
Veteran's bilateral ankle conditions were 
incurred in or aggravated during the 
Veteran's active duty service.  The 
examiner shall also determine whether the 
Veteran currently manifests cystic acne 
and, if so, provide an opinion whether the 
Veteran's cystic acne condition was 
incurred in or aggravated during his 
active duty service.  The examiner's 
opinion shall be in writing and shall 
state a rationale for the conclusions 
stated.  The examiner's report shall be 
associated with the Veteran's VA claims 
folder.

3.  Following the foregoing development, 
and any other development deemed 
necessary, VBA shall readjudicate the 
Veteran's claims for service connection 
for a right ankle disorder and a left 
ankle disorder.  In addition, VBA shall 
adjudicate the issue of entitlement to an 
initial compensable disability rating for 
service-connected dry eye syndrome with 
photophobia.  If the benefits sought on 
appeal remain denied, VBA should provide 
the Veteran with a supplemental statement 
of the case and allow an appropriate 
period of time for response.  Thereafter, 
the claims folder should be returned to 
the Board for further appellate review if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
FRANK J. FLOWERS
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


